Citation Nr: 1038612	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-39 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left arm disorder. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 







INTRODUCTION

The Veteran served in the reserves, including during the Persian 
Gulf War and on monthly active duty for training (ACDUTRA) from 
March 1991 to October 1999.  During most of this appeal, the 
Veteran was serving in support of Operation Iraqi Freedom.  It is 
unclear whether she is still serving in support of Operation 
Iraqi Freedom.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
denied the Veteran's claims for service connection for left arm, 
lumbar spine (low back), cervical (neck), and left shoulder 
disorders, and for residuals of a head injury - including muscle-
contraction headaches.  She perfected an appeal of all of these 
claims, except for the head injury and residual muscle-
contraction headaches.  38 C.F.R. § 20.200 (2009).

More recent October 2005 and August 2006 RO rating decisions, 
during the pendency of this appeal, granted the claims for 
service connection for the head injury and residual muscle-
contraction headaches and for the cervical (neck) and left 
shoulder disorders and assigned 0, 10 and 0 percent ratings, 
respectively, retroactively effective from December 10, 2001, the 
date of receipt of the Veteran's claims for these conditions.  
She did not timely appeal either of these initial ratings or 
effective date assigned for these now service-connected 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues such 
as the compensation level assigned for the disability and the 
effective date).  She did, however, continue to appeal for 
service connection for left arm and lumbar spine (low back) 
disorders.

In April 2008, the Board denied the Veteran's claim for a lumbar 
spine disorder and remanded her left arm claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.

In May 2009, the Board again remanded the Veteran's claim for 
service connection for a left arm disorder to the RO via the 
Appeals Management Center (AMC) because the Board determined 
there was not substantial compliance with the April 2008 remand 
directives, requiring another remand - as a matter of law, to 
correct these deficiencies.  Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All requested development has been completed and the case is once 
again before the Board.  


FINDING OF FACT

There is objective evidence of a chronic left arm disorder, with 
associated stiffness due to post operative adhesions. 


CONCLUSION OF LAW

A left arm disorder, with associated stiffness due to post 
operative adhesions, was incurred during or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

II.  Entitlement to Service Connection for a Left Arm Disorder 

The Veteran contends that her left arm disorder is a result of 
her military service, either directly or as a result of her 
already service-connected disability of impingement syndrome of 
the left shoulder.  And after reviewing the relevant medical and 
other evidence of record, the Board agrees and finds that this 
evidence supports her claim for service connection.  

According to applicable laws and regulations, service connection 
may be granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is also 
permissible for disability resulting from disease or injury 
incurred in or aggravated by active duty for training (ACDUTRA) 
or for disability resulting from injury - but not disease - 
incurred or aggravated during inactive duty training (INACDUTRA). 
38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  

Here, as previously discussed in the April 2008 Board decision 
and remand concerning the claims for service connection for a low 
back disorder and the left arm disorder, the Veteran was injured 
in a motor vehicle accident while on a period of ACDUTRA in 
October 1999.  As a side note, the Board recognizes that the 
motor vehicle accident was the injury which served as the basis 
for the grant of service connection for her left shoulder 
impingement claim, which is the disability which may have caused 
or aggravated her left arm disorder.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
flat feet, varicose veins, etc.), (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  All reasonable doubt is resolved in the Veteran's favor.  
38 CFR § 3.102.  

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is proof she has a left arm disorder.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of this proof of current disability, there could be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  The Veteran first stated she was 
experiencing pain in her left arm in November 1999 to Dr. G.P.  
Thereafter, it was to a private physician, Dr. T.K., that the 
Veteran again stated she was suffering from left arm pain in 
January 2001 following the October 1999 motor vehicle accident.  
Additionally, the July 2009 VA examiner specifically diagnosed 
the Veteran with a left arm disorder, described as stiffness due 
to post operative adhesions.  So not only does this evidence 
confirm the Veteran has a left arm disorder, but it also shows 
she has experienced continuous symptoms concerning this disorder 
since the accident in October 1999, while on ACDUTRA.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of the 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time a claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Indeed, regarding in-service incurrence of a relevant disease or 
injury, the Line of Duty determination concerning the accident 
from October 1999, shows she was struck on the left side.  
According to private treatment records from Dr. G.P. dated in 
November 1999, the Veteran was complaining of pain in her left 
arm.  Consequently, these documents show complaints beginning 
within the month after the accident.  

The Veteran's VA treatment records from July 2005 show complaints 
of muscle spasms, beginning in her upper back and traveling down 
to the left arm.  The Board notes that this VA treatment record 
was dated more than a year prior to the Veteran's orders for 
deployment in November 2006 in support of Operation Iraqi 
Freedom.  

As stated, the Veteran has also been provided with several VA 
compensation examinations.  The first examination specifically 
concerning her claim for service connection for a left arm 
disorder was obtained in May 2006.  After reviewing the claims 
file, the examiner indicated it is very difficult to tell or 
possibly impossible to discern whether the Veteran's left arm 
symptoms are due to her left shoulder pathology or due to her 
cervical spine pathology.  He added that they could be related to 
either her left shoulder disability or her cervical spine 
disability, or both.  He then said it was not possible for him to 
determine this without undue speculation, going on to note, 
however, that in his opinion the left arm condition is "at least 
as likely as not" related to the motor vehicle accident (MVA) in 
the line of duty during service, in October 1999.  Despite the 
examiner's positive opinion as to the etiology of the left arm 
disorder, an additional examination was requested because the VA 
examiner's opinion refers to "left arm symptoms," and did not 
clearly identify a precise disorder affecting the function of the 
Veteran's left arm, or its specific relationship to her service-
connected left shoulder and cervical spine disabilities.

The Veteran, therefore, underwent an additional examination in 
August 2008, pursuant to the April 2008 Board remand.  At that 
examination, the examiner discussed the Veteran's left shoulder 
in great detail, despite the grant of service connection for that 
claimed disability in a previous August 2006 rating decision.  
Concerning the Veteran's left arm disorder, the examiner stated 
that a determination as to whether her left arm disorder is due 
to either the service-connected left shoulder or cervical spine 
disorders was not possible without additional information.  The 
VA examiner stated the Veteran should undergo an electromyography 
(EMG)/ nerve conduction test on the left arm.  

The next VA examination was conducted in October 2008 and the 
Veteran was scheduled for an EMG examination.  At that time, it 
was also noted that the Veteran underwent surgery on her left 
shoulder in March 2008.  Additionally, the examiner found no 
evidence of peripheral neuropathy in the Veteran's left arm.  The 
examiner also stated that the median and ulnar nerves were within 
normal limits.  However, the examiner failed to render an opinion 
as to the etiology of the Veteran's left arm disorder and, 
instead, discussed the labral tear in the Veteran's shoulder.  

Accordingly, pursuant to the second Board remand from May 2009, 
the Veteran was again scheduled for a VA examination in July 
2009.  The examiner restated all of the previous medical 
evidence, including the prior findings of the May 2006 and August 
and October 2008 VA examinations.  Again, the May 2009 VA 
examiner failed to discuss the etiology of the claimed disorder-
a left arm disorder, described as stiffness due to post operative 
adhesions.  The examiner, instead, discussed prior medical errors 
concerning proper anatomical terms used to describe the Veteran's 
claims throughout the course of her appeal.  

Regarding the question of secondary service connection of whether 
the left arm disorder may be attributable to the already service-
connected disabilities of impingement syndrome of the left 
shoulder or cervical spine disorder, there is simply no medical 
evidence of a nexus (i.e., link).  Velez, 11 Vet. App. at 158.  
See also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. 
237 (competent medical nexus evidence is required to associate 
any given disorder with a service-connected disability).  This is 
partly due to the fact that the May 2006 VA examiner was unable 
to attribute the left arm disorder to either of the above-listed 
disabilities.  Furthermore, the following VA examiners from 
August and October 2008, and July 2009 failed to address this 
issue.  

Nevertheless, and despite several VA examinations and two Board 
remands, there are, objective indications of the left arm 
disorder beginning during the Veteran's military service, 
specifically dating back to the motor vehicle accident in October 
1999, and continuing during the years since so as to, in turn, 
establish continuity of symptomatology.  Establishing continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements - 
that is, to etiologically link the current disability to the 
disability shown in service.  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Moreover, the Veteran, even as a lay person, is certainly 
competent to proclaim having experienced pain in her left arm 
both initially after the accident and on an ongoing basis during 
the years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability, during service and since, even 
where not corroborated by contemporaneous medical evidence).  Her 
multiple lay statements concerning her description of the pain 
experienced and its onset are also credible since her continuous 
complaints and treatment for this disorder are well documented 
throughout the record.  Therefore, the Board finds that her lay 
statements are probative of her claim.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Certainly then, resolving all reasonable doubt in her favor, as a 
result of the above-noted continuity of symptomatology, the Board 
finds that the Veteran's left arm disorder began while in the 
military, either as a result of the motor vehicle accident in 
October 1999 or due to the service-connected left shoulder 
impingement disability received as a result of that accident, and 
that service connection is therefore warranted for a left arm 
disorder, with associated stiffness due to post operative 
adhesions.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left arm disorder, with 
associated stiffness due to post operative adhesions, is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


